The petitioner having shown the relationship between the parties and some illegal and improvident investments on the part of the trustee, the burden was upon the trustee to establish, by a fair preponderance of the evidence, that the settlement was made after a full revelation of the facts and a complete understanding on the part of the petitioner of her legal and equitable rights. For failure to apply this rule, the decree of the Surrogate’s Court of Putnam county is reversed, *910and a new hearing ordered, with costs to the appellant to abide the final award of costs. Jenks, P. J., Stapleton, Mills, Putnam and Blackmar, JJ., concurred.